Citation Nr: 0201745	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-08 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated 20 percent disabling.

2.  Entitlement to service connection for chronic bilateral 
hip disability.

3.  Entitlement to service connection for chronic left leg 
disability.

4.  Entitlement to service connection for chronic back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Buffalo Regional Office (RO) December 1997 rating decision 
which increased the rating of the service-connected right 
knee disability from 10 to 20 percent, and denied service 
connection for chronic bilateral hip, left leg, and back 
disabilities.  As noted above, the Phoenix RO now has 
jurisdiction of this case.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by arthritis, valgus deformity, muscle atrophy, 
reduced and painful motion, crepitus, locking, instability, 
weakness, and recurrent swelling, impairing his ability to 
perform essentially any physical activity, and activity 
requiring prolonged standing, sitting, or walking; a 
physician recently characterized the overall disability as 
being productive of moderate functional impairment; post 
surgical scar over the right knee is well-healed and 
asymptomatic.

2.  Chronic bilateral hip, left leg, or back disabilities 
were not clinically evident during the veteran's active 
service or for many years thereafter; competent medical 
evidence of record demonstrates that bilateral hip, left leg, 
and back disabilities are not causally related to his service 
or any incident therein, nor are they casually related to or 
aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for separate 10 and 20 percent 
ratings for right knee arthritis and right knee impairment, 
respectively, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, Codes 5003, 5257 
(2001).

2.  Bilateral hip disability was not incurred in or 
aggravated by active wartime service, nor is it causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).

3.  Left leg disability was not incurred in or aggravated by 
active wartime service, nor is it causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).

4.  Back disability was not incurred in or aggravated by 
active wartime service, nor is it causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his increased rating and service connection claims, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  No further assistance 
is needed to comply with the requirements of the new law 
regarding development of the veteran's claims.

Increased rating claim:

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Consideration 
must be given to the ability of the veteran to function under 
the ordinary conditions of daily life.  38 C.F.R. § 4.10 
(2001).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, service connection for right knee disability 
was granted by the RO in August 1971, based on the veteran's 
service medical records and post service clinical evidence 
(including VA compensation and pension medical examination 
report in July 1971) showing that chronic right knee 
impairment was related to injury in service; the disability 
was assigned a noncompensable rating from the effective date 
of the award of service connection, but for the period May 
24, through June 1971, a temporary total convalescent rating 
was assigned under 38 C.F.R. § 4.30, based on VA medical 
records showing that right knee arthroscopy was performed in 
May 1971.  Thereafter, the rating of the disability was 
adjusted to reflect the severity of impairment, including 
periodic assignment of temporary total rating under 38 C.F.R. 
§ 4.30, based on evidence of right knee surgery requiring 
convalescence; by RO decision in December 1997 (here on 
appeal) the rating of the service-connected right knee 
disability was increased from 10 to 20 percent.

VA medical records from September 1976 to April 1982, 
including periodic compensation and pension medical 
examination reports, document intermittent treatment for the 
veteran's service-connected right knee disability, manifested 
by arthritis and recurrent pain, instability, crepitus, 
reduced and painful motion, swelling, and muscle atrophy, 
interfering with his ability to perform physical activity and 
increasing on prolonged activity; the evidence also documents 
the presence of a post surgical, well-healed, asymptomatic 4-
inch scar on the right knee.  In September 1976, he underwent 
right knee arthroscopy, arthrotomy, and lateral meniscectomy.  

On VA orthopedic examination in August 1997, including a 
review of the claims file, the veteran reported right knee 
pain, increasing with stair climbing and prolonged sitting or 
standing, and that medication provided only fair relief of 
pain.  On examination, a 15-degree valgus deformity of the 
right knee, lateral meniscectomy scar, and subpatellar 
grading crepitus were noted; range of right knee motion was 
10 to 120 degrees (with locking of the knee at 120 degrees); 
right quadriceps muscle atrophy and weakness of the right 
lower extremity were noted; heel and toe walking was 
performed with "slight" difficulty on the right, without 
evidence of sensation impairment.  X-ray study of the right 
knee showed arthritis.

VA medical records from April 1996 to October 1997 document 
intermittent treatment for right knee pain, instability, 
locking, reduced and painful motion, and crepitus.  In 
December 1996, the veteran indicated that the severity and 
persistence of right knee symptoms and impairment gradually 
intensified over the years.

In July 1998, the veteran's friend indicated that he observed 
him experience pain and functional impairment of the knees, 
increasing with strenuous activity.  

At a July 1998 RO hearing, the veteran testified that he 
continued to have right knee pain, weakness, locking, 
instability, swelling, reduced and painful motion, and 
functional impairment, increasing in severity and persistence 
over the years.  Reportedly, he had daily right knee pain 
which interfered with his ability to engage in physical 
activity, prolonged standing, walking, sitting, climbing 
stairs, and work (his occupation as a car salesman, required 
prolonged standing).  He stated that he did not wear a knee 
brace or use a cane, but he was reportedly informed by his 
physicians that he would have to undergo knee replacement 
surgery in the future.  

On VA orthopedic examination in August 1998, the veteran 
reported constant pain, frequent swelling, recurrent locking, 
weakness, incoordination, and crepitus of the right knee, but 
he denied using any knee brace or other assistive device for 
walking.  On examination, he walked with a right-sided limp 
but was able to raise up on the heels and toes, and there was 
no evidence of tenderness to palpation; a well-healed, 3-inch 
long lateral scar was noted over the right knee; cruciate and 
collateral ligaments were stable, but he complained of slight 
pain on external torsion of McMurray test; grade II crepitus 
was palpable over the patella on active knee motion; a trace 
of knee effusion and give-way weakness were noted; range of 
motion of the right knee was 5 to 130 degrees.  X-ray study 
of the right knee showed arthritis.  Status post two right 
knee surgeries was diagnosed, and the examiner opined that 
functional impairment of the right knee was mild; additional 
impairment based on subjectively perceived impairment could 
not be quantified.  

On VA orthopedic examination in March 2000, reflecting a 
review of the claims file, the veteran indicated that the 
pain and impairment of the right knee intensified since the 
last compensation and pension examination a year earlier, but 
he denied wearing a knee brace or ambulating with the help of 
any assistive device; he reportedly continued to experience 
right knee pain, swelling, weakness, and incoordination, 
noting that he always walked with a limp.  On examination, 
moderate valgus (10-12 degrees) of the right knee was noted; 
the knee was slightly tender, but collateral ligaments were 
stable; McMurray testing was negative and there was no 
evidence of effusion, but crepitus was palpable on active 
knee motion; a well-healed scar was noted over the right 
knee; range of motion of the knee was 0 to 110 degrees.  
Degenerative arthritis and valgus deformity of the right knee 
were diagnosed.  The examiner opined that, "with the regard 
to the various factors," functional impairment was moderate, 
with loss of about 20-25 degrees of flexion.  

At a December 2001 Travel Board hearing, the veteran 
testified that he had essentially constant right knee pain 
and impairment (pointing out that the disability was 
manifested by significant muscle atrophy), denying use of any 
knee brace to alleviate the impairment, but noting that at 
times he ambulated with the help of a cane.  He indicated 
that the pain intensified on essentially any physical 
activity, prolonged standing, walking, or sitting, and noting 
that he always walked with a limp.  His disability reportedly 
interfered with his ability to work because his work required 
prolonged standing and walking; he denied seeking regular or 
frequent medical treatment (but his physicians informed him 
that he would require knee replacement surgery in the 
future).  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's service-connected right knee disability is 
rated under 38 C.F.R. § 4.71a, Code 5257, knee impairment 
(recurrent subluxation or lateral instability), and a 20 
percent rating is assigned based on a finding of "moderate" 
knee impairment.  A maximum rating of 30 percent is available 
under Code 5257, if knee impairment is "severe."

Based on the foregoing, the Board believes that the evidence 
supports separate 10 and 20 percent ratings for the veteran's 
service-connected right knee arthritis and right knee 
instability (under Codes 5003 and 5257, respectively).  The 
presence of arthritis of the right knee was indicated on 
numerous medical examinations in the past.  As indicated 
above, a maximum rating of 10 percent may be assigned for 
arthritis of a joint where there is objective evidence of 
impairment of range of motion, although the impairment is 
noncompensable under the appropriate diagnostic codes (in 
this case Codes 5260 and 5261).  Recent clinical evidence, 
including VA orthopedic examination report in March 2000, 
shows that the range of motion of the veteran's right knee is 
impaired, but the impairment is noncompensable under Codes 
5260 or 5261; the range of motion impairment (described by a 
VA examiner in March 2000 as being responsible for 20-25 
degree loss of flexion, based on subjectively perceived 
impairment) is supported by objective evidence of muscle 
atrophy and deformity of the right lower extremity.  Thus, a 
10 percent rating for right knee arthritis under Code 5003 is 
warranted.  See 38 C.F.R. § 4.71, Plate II (2001).

As to the rating of his right knee disability under Code 
5257, the entirety of the evidence of record indicates that 
the veteran experiences symptoms including essentially 
constant pain, recurrent swelling, instability, weakness, and 
locking of the knee joint, increasing on physical activity 
and on activities such as prolonged standing, walking, and 
sitting; he recently indicated that he occasionally ambulates 
with the help of a cane.  However, he does not require 
regular or frequent medical treatment for the disability, and 
does not use a knee brace; on recent VA medical examinations 
discussed above, there was no evidence of ligamentous 
instability.  Thus, on consideration of both subjective 
complaints of pain and functional impairment and objectively 
demonstrable disability, the Board believes that the severity 
of his service-connected right knee disability does not 
approximate the rating criteria for a rating greater than the 
currently assigned 20 percent under Code 5257.  38 C.F.R. 
§§ 4.3, 4.7; see DeLuca, 8 Vet. App. at 206.

The clinical evidence of record, as discussed above, does not 
reveal the presence of fracture of the surgical neck of the 
right femur, ankylosis of the right knee, or nonunion of the 
tibia and fibula with loose motion requiring knee brace.  A 
rating of the service-connected right knee disability under 
Codes 5255, 5256 or 5262, respectively, is therefore not for 
application in this case.  

The evidence reveals the presence of post surgical scarring 
over the veteran's right knee, but the scarring is well 
healed, and it is not shown to produce pain and tenderness on 
objective demonstration.  Thus, the evidence in this case 
does not support a separate disability rating for any right 
knee scarring under Code 7804.  Esteban, 6 Vet. App. 259.  

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (the Court) made clear that 
service connection may be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, according to the Court, a basis 
exists on which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation.  Cf. 38 C.F.R. § 3.322 
(2001).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2001).  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  The following rules with regard to claims addressing 
the issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2001).  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records do not reveal any 
report or clinical findings indicative of any symptoms or 
impairment involving the hips, the left leg, or the back; no 
pertinent report or clinical findings were identified on 
service separation medical examination in March 1971.  

VA medical records from May 1971 to April 1982, including 
periodic VA medical examination reports, document treatment 
for symptoms and impairment including the veteran's service-
connected right knee disability, but they do not reflect any 
impairment of the hips, the left leg, or the spine.  

On VA orthopedic examination in August 1997, including a 
review of the claims file, the veteran reported right knee, 
bilateral hip, and low back pain.  X-ray study of the knees, 
hips, and low back showed arthritis of the right knee, medial 
compartment narrowing of the left knee, and grade I 
spondylolisthesis of L5-S1 with loss of disc space in a 
vacuum disc, but there was no evidence of left hip 
impairment.  Osteoarthritis of the right knee and 
degenerative joint disease of the right hip were diagnosed.  
The examiner opined that there was no correlation between the 
cause of low back, left hip, and left knee impairment, and 
the degenerative joint disease of the right knee.  

VA medical records from April 1996 to October 1997 document 
complaints of left knee, bilateral hip, and low back pain.  
An October 1997 magnetic resonance imaging study of the left 
lower extremity showed (knee) joint effusion, osteoarthritis 
and chondromalacia patella, torn and degenerated lateral 
meniscus, marked marrow signal loss in subarticular bone of 
the medial femoral condyle, and possible small loose body in 
the joint.  

In July 1998, the veteran's friend indicated that he observed 
him to experience impairment and disability of the knees.

At a July 1998 RO hearing, the veteran testified that he had 
symptoms and impairment involving both hips, the left leg and 
back, feeling that the gradual onset of such impairment over 
time was related to his service-connected right knee 
disability.  He indicated that he sustained left knee injury 
in July 1997, but he denied any identifiable injury or trauma 
to the hips or back.  

On VA orthopedic examination in August 1998, the symptoms and 
impairment involving the veteran's left leg, the hips, and 
the back were not addressed.

On VA orthopedic examination in March 2000, reflecting a 
review of the claims file, the veteran reported history of 
left knee injury in 1996.  On examination, pain and 
impairment of the left knee, both hips, and back were noted.  
X-ray study of the hips showed prominent superior acetabular 
lips, more marked on the right, and a small intraosseous bone 
cyst about the left femoral neck; X-ray study of the 
lumbosacral spine showed dextroscoliotic curvature, anterior 
wedging of L3 vertebrae with anterior marginal spurring, spur 
formation of L4, disc space narrowing at L5-S1, grade I 
spondylolisthesis deformity of L5-S1, and degenerative 
arthrosis of L5-S1; X-ray study of the left knee showed space 
narrowing of the knee joint, osteochondritis dissecans, and 
undisplaced fracture of the medial tibial spine.  The 
examiner opined that there was no causal relationship between 
the veteran's hip, low back, and left knee complaints and his 
service-connected right knee disability (i.e., he opined that 
the right knee disability did not lead to or aggravate the 
impairment of the left knee, both hips, and the back).  

At a December 2001 Travel Board hearing, the veteran 
testified that his left leg, bilateral hip, and back 
disabilities gradually developed over the years due to his 
service-connected right knee disability; he also noted that 
he sustained left knee injury in 1996 or 1997.  

Based on the entire evidence of record, the Board finds that 
service connection for chronic left leg, bilateral hip, and 
back disabilities is unwarranted.  As discussed above, the 
veteran's service medical records do not reveal any report or 
clinical finding indicative of any trauma, symptoms, or 
impairment of the left leg, both hips, or the spine, nor had 
any pertinent complaints or clinical findings been identified 
for many years after separation from service.  The first 
post-service clinical evidence pertinent to his service 
connection claims consists of VA outpatient treatment records 
in and after April 1996, recording complaints and clinical 
findings of impairment of the hips, left leg, and the back.  
However, the treating physicians have not suggested that any 
pertinent disability may be related to active service, any 
incident occurring therein, or any service-connected 
disability.  Most importantly, on VA orthopedic examination 
in August 1997, the examiner opined that there was no 
relationship between the veteran's service-connected right 
knee disability and the impairment of the back, hips, and 
left leg.  Another VA orthopedic examination was performed in 
March 2000, in conjunction with a review of the claims file, 
and the examiner again opined that impairment of the left 
knee, the hips, and the low back was not incurred or 
aggravated by the service-connected right knee disability.

The Board is mindful of the veteran's contention that his 
left leg, hip, and back disabilities developed as result of 
his service-connected right knee disability.  While the 
sincerity of his contention is unchallenged and his 
competence to testify with regard to observable symptoms such 
as pain and functional impairment is noted, consistent with 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is simply 
not competent, as a layman, to render a medical diagnosis of 
chronic disability of the left leg, the hips, or the spine, 
or to provide an opinion as to any etiological link between 
any current symptomatology and active service or the service-
connected right knee disability.  See Grivois v. Brown, 
6 Vet. App. 136 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, (1992).

The Board has considered the matter of resolving the benefit 
of the doubt in the veteran's favor; however, application of 
the rule is only appropriate when the evidence is evenly 
balanced.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-
56.  Such is not the case here where the weight of the 
evidence is to the effect that the veteran's left leg, 
bilateral hip, and back disabilities were not incurred or 
aggravated during service and are unrelated, directly or 
otherwise, to any service-connected disability (this 
conclusion is supported by recent, most comprehensive medical 
opinion of a VA physician in March 2000, prepared in 
conjunction with a review of the entire claims file and the 
clinical evidence contained therein).



	(CONTINUED ON NEXT PAGE)








	
ORDER

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's right knee arthritis and right knee 
instability, respectively, subject to the law and regulations 
governing the payment of monetary awards.

Service connection for chronic left leg, bilateral hip, and 
back disabilities is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


